Citation Nr: 1412854	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-13 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from September 1969 to October 1971.

This matter arises to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied service connection for posttraumatic stress disorder (PTSD).

Although the Veteran requested a hearing in April 2008, he later opted for an informal conference with a decision review officer, in lieu of a hearing. 

In March 2012, the Board remanded the case for development.  In June 2012, a state court found the Veteran incapacitated and appointed Appellant as the Veteran's "full guardian."

The record before the Board consists of paper claims files and electronic files. 


FINDINGS OF FACT

1.  No diagnosis of PTSD has been offered.  

2.  Two Axis I diagnoses have been offered: substance-induced persisting dementia (alcohol); and, alcohol dependence, in full remission.  

3.  Competent medical evidence concludes that it is unlikely that either substance-induced persisting dementia or alcohol dependence in full remission is related to active service.  

4.  Service connection has not been established for any disability. 

5.  Personality disorders are not diseases or injuries subject to service connection.


CONCLUSION OF LAW

Neither PTSD nor other acquired psychiatric disorder was incurred in active military service, nor may any acquired psychiatric disorder be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.9 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by a letter sent to the claimant in August 2006.  The letter addresses the elements of service connection, disability ratings, and effective dates, and was sent prior to the initial unfavorable decision by the RO.  

VA's duty to assist the Veteran in the development of the claim has also been met.  Service treatment records and all pertinent VA records have been obtained and associated with the files.  A VA examination was conducted in December 2012.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA compensation examination report is adequate, as the examiner reviewed the pertinent medical history and attempted to elicit relevant information from the Veteran.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2012).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

Service connection for certain chronic diseases (such as psychoses) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  The Veteran's status as a combat veteran has been raised as an issue.  Although he has not earned a military decoration that establishes participation in combat, his service personnel records reflect that he served for a year in South Vietnam and his representative, in October 2008, argued that the Veteran is a combat veteran.  

Further, the Veteran's service personnel record reflects that he was assigned to a field artillery unit while in Vietnam.  As an artilleryman, he could not have earned a Combat Infantryman Badge, as that decoration is earned through Infantry service alone.  Because he was not wounded in action, he did not receive the Purple Heart Medal.  Yet, earlier in the appeal period (prior to incompetency) he credibly reported that his unit fired upon the enemy and that he defended his comrades while under attack by the enemy.  In December 2012, a VA examiner stated, "...it is established the Veteran had military experience in Vietnam and that experience more likely than not involved combat."  

The Court has indicated that given the broad guidelines for what activity is considered combat with the enemy, certain events, such as an enemy mortar attack or guard duty, might be considered to be "combat-related."  Cohen v. Brown, 10 Vet. App. 128, 146 (1997) (guard duty or being fired on, among others, might be construed as as combat related).  Thus, considering this guidance, even without a decoration such as a Purple Heart or a Combat Infantryman Badge, the evidence is sufficient to place the issue of participation in combat in relative equipoise in this case.  Applying the benefit of the doubt doctrine, the issue is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Considering all the evidence, including an assessment of the credibility, probative value, and relative weight of the evidence, it is at least as likely as not that the Veteran did engage in combat with the enemy.  The service connection claim will therefore be afforded the benefits afforded combat Veterans under 38 U.S.C.A. § 1154(b).  

Although the Veteran's service connection claim includes any acquired psychiatric disorder, next for discussion is service connection for PTSD.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In October 2008, the Veteran's representative reported, "The veteran has a diagnosis of PTSD from the VA Medical Center in Saginaw, Michigan, where he received treatment for his PTSD disability."  Contrary to the representative's assertion, no diagnosis of PTSD has been offered.  In December 2005, the Veteran underwent PTSD screening at the Saginaw VA Medical Center.  A VA certified physician's assistant reported that depression screening, alcohol screening, and PTSD screening were positive.  The physician's assistant offered Axis I assessments of substance abuse (alcohol, cocaine, opiates); Depression, NOS (not otherwise specified); and, rule-out PTSD.  Thus, no diagnosis of PTSD was offered.  

In March 2012, the Board ordered a psychiatric examination.  A December 2012 VA PTSD compensation examination report reflects that during the examination the clinical psychologist encountered significant difficulty eliciting coherent answers to questions concerning PTSD stressors and current symptoms.  The psychologist noted, "Gross impairment in communications,..." and assigned a Global Assessment of Functioning score of 15.  The psychologist also reported, "7) the Veteran's responses to questions in this examination are not coherent, not consistent enough that he can be considered an accurate historian."  The psychologist concluded that the Veteran did not have PTSD.  Therefore, the claim for service connection for PTSD must fail for lack of a diagnosis.  However, other Axis I diagnoses were offered. 

The VA psychologist, in December 2012, offered two Axis I diagnoses, that of substance-induced persisting dementia (alcohol); and, alcohol dependence, in full remission.  The psychologist concluded that it is unlikely that either is related to active service.  

The psychologist dissociated dementia from active service on the basis that it was caused by alcohol abuse-not by military service.  The psychologist then dissociated alcohol abuse from active service on the basis that it pre-existed active service.  The psychologist stated, "It cannot be established that the Veteran did not have an alcohol dependence prior to service."  This opinion raised new questions.  The first is whether service connection is available for alcohol dependence.  If so, the second is whether alcohol dependence pre-existed active service.  If so, the third question is whether alcohol dependence was aggravated by active service.  

According to 38 U.S.C.A. § 1110 [excerpt], "... no compensation shall be paid if the disability is a result of the person's own willful misconduct or abuse of alcohol or drugs."  The Federal Circuit stressed that where drug and alcohol abuse is at issue, service connection is precluded "in two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection is not precluded if alcohol abuse is secondary to a service-connected disability.  Id.  Even if a Veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is actually due to willful action rather than the result of the service-connected disability.  Id. at 1378.  

Also see 38 C.F.R. § 3.310(a), "[d]isability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  Also see VAOPGCPREC 2-97(for claims filed after October 31, 1990, the payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse is prohibited.).  Also see VAOPGCPREC 2-98 (these prohibitions also preclude direct service connection of a substance-abuse disability for purposes of all VA benefits).  

Because the Veteran is not a reliable historian, his claims and allegations cannot be afforded much weight.  Because service connection has not been established for any disability, there is no possibility that a service-connected disability has caused or increased the Veteran's alcohol abuse.  Therefore, the Board need not address whether alcohol abuse pre-existed active service, and, if so, whether alcohol abuse was aggravated by active service, because even if so, direct service connection for alcohol dependence is prohibited.  

The final issue for resolution was not addressed by the recent VA examiner.  In January 1970, a diagnosis of passive aggressive personality, chronic, severe, line-of-duty: no, EPTS (existed prior to service) was made.  Because this was not noted on the entrance examination report, the question of service connection surfaces.  The Court held, in Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991), that a Veteran "is entitled to service connection for a disease present in service unless the disease was noted in an examination report at the time of entrance into service or clear and unmistakable evidence shows that the veteran's disease pre-existed service and was not aggravated thereby."

Regardless of this presumption of service connection for diseases that first arise during active service, the law bars service connection for personality disorders (except as explained below).  Congenital or developmental defects [including personality disorders] are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (a personality disorder is not the type of disease-or-injury related defect to which the presumption of soundness can apply).  

The exception to the rule is that where a personality disorder is aggravated by active military service, compensation remains available.  See VAOPGCPREC 82-90 (a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but service connection could be granted if there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service).  In this case, however, there is no "superimposed injury or disease during active service.  Thus, service connection for a personality disorder cannot be granted. 

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 54.  Service connection for an acquired psychiatric disorder, to include PTSD must be denied.






ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


